department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug dollar_figure uniform issue list set ep rate ooooooiiiinx xxxxxxkxkxxkxxkxkxx legend taxpayer a financial advisor f financial_institution m financial_institution n ira x account y amount r amount s date date date dear xxxxxxx xxxxxxkxk xxxxkkxk xxxxxxx xxxxxxx xxxxxkxkx xxxxkxkk xxxxxkx xxxxxkx xxkxxkxkxk xxxxxkx xxxxxxx xxxxxkx xxxxxkxk this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by information received during our conference on date and additional correspondence submitted on date in which you request a waiver of the 60-day z page rollover requirement contained in sec_408 d of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira x held by financial_institution m totaling amount r taxpayer a asserts that her failure to accomplish a rollover of amount r within the 60-day period prescribed by sec_408 of the code was due to an error committed by financial advisor f financial_institution m and financial_institution n taxpayer a represents that amount r has not been used for any other purpose taxpayer a represents that there was a long-standing banking relationship between financial advisor f an authorized agent of financial_institution m and her late husband before his death he was responsible for taking care of financial issues in the household following his death taxpayer a on the advice of financial advisor f because she had limited understanding of financial matters and her husband had trusted financial advisor f when he was alive on date taxpayer a contacted by telephone an advisor at financial advisor f to discuss options with regard to transferring amount r from ira x into a more conservative tax-deferred retirement account because of the downturn in the financial markets this was the extent of her conversation with the representative from financial advisor a she did not complete any documentation or request a distribution at that time relied heavily on date taxpayer a received a check in the mail totaling amount r the entire balance of ira x and a separate check totaling amount s from a non-ira account that was aiso held at financial_institution m amount s is not the subject of this ruling and has significance only in that it was received on the same date and from the same financial_institution that is involved in this ruling following her receipt of the checks in the mail from financial_institution m taxpayer a contacted financial advisor f by telephone and inquired whether the transaction had been accomplished properly and with no tax penalties an individual she spoke with at financial advisor f told her that the transaction had been handled in an appropriate manner and told taxpayer a not to worry about it because she wouldn't understand anyway on date taxpayer a took the checks to financial_institution n and deposited amount r into account y account y is a non-ira account that was previously established at financial_institution b for taxpayer a to be able to withdraw money for everyday expenses taxpayer a intended to deposit amount r into a tax-deferred retirement account instead however the teller at financial_institution n completed a deposit slip for her and deposited the checks into account y taxpayer a did not speak with an officer of the bank nor was it page recommended that she do so by anyone at financial_institution n despite the large_deposit she was making taxpayer a states that it was her intent to complete a rollover of amount r within the statutorily required 60-day period at the time of this request amount r remains in account y taxpayer a has provided documentation showing that representatives from financial advisor f and financial_institution m were aware it was her intent to accomplish a timely and proper ira rollover taxpayer a has provided documentation reflecting that representatives of financial advisor f and financial_institution m knew amount r represented ira funds that taxpayer a wanted to move into another tax deferred ira account taxpayer a also provided documentation from financial advisor f indicating that they contacted financial_institution n to obtain a direct_rollover form however financial_institution n did not have any such documents to provide them financial_institution m distributed the funds to taxpayer a so she could take the check to financial_institution n and complete the necessary rollover forms there but failed to advise her to do so as such based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 d of the code in this instance sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case maybe in the manner ‘ provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60' day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the page payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 d b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 a sec_408 d i of the code provides that the secretary may waive the day requirement under sec_408 d a of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation taxpayer a submitted is consistent with her assertion that her failure to accomplish a timely rollover was caused by a collective error committed by financial advisor f financial_institution m and financial_institution n therefore pursuant to sec_408 d i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount r from ira x you are granted a period of days from the issuance of this letter_ruling to contribute amount r into a rollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement page are met with respect to such contribution amount r will be considered a rollover_contribution within the meaning of sec_408 d of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code made applicable to iras pursuant to sec_408 a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this ruling please contact xxxxxxx id ilelahalalalaialeied r- aisle mekeleaeieielan please address all correspondence to xxxxxxx sincerely yours denzel kut gh donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose cc xxxxxxx
